Title: To Thomas Jefferson from Jedidiah Morse, 16 February 1822
From: Morse, Jedidiah
To: Jefferson, Thomas


Sir
Washington City
Feb.16. 1822
I have the honor, in fulfilment of my Official duty, to transmit to you a copy of the Constitution of a Society, just established, which recognizes the general System of measures, or rather the spirit of them, which were pursued during your administration in reference to the Indian tribes in our country. From this consideration, I am permitted to indulge  a confident hope, sir, that this Constitution, & the Office under it to which you are appointed by the Society, will meet your approbations & acceptance.With high consideration & respect, I have the honor to be, sir, your most obdt servtJedh MorseCor. Secy